TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00556-CR




In re Daniel H. Wannamaker


Reginald Sutton, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3031315, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Reginald Sutton’s appeal from a judgment
of conviction for aggravated robbery.  The subject of this proceeding is Mr. Daniel H. Wannamaker,
appellant’s counsel.
Appellant’s brief was originally due April 6, 2005.  The time for filing was extended
three times on counsel’s motion.  On June 16, 2005, in granting the third motion, this Court ordered
counsel to tender a brief on appellant’s behalf no later than July 22, 2005.  Counsel failed to file a
brief as ordered and has now filed a fourth motion for extension of time.  The motion is dismissed.
Daniel H. Wannamaker is hereby ordered to appear in person before this Court on the
14th day of September 2005, at 8:30 o’clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
June 16, 2005, order of this Court.  This order to show cause will be withdrawn and the said Daniel
H. Wannamaker will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives appellant’s brief by August 22, 2005.
It is ordered August 2, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish